RENDERED: OCTOBER 7, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1798-MR


DANNY R. SIZEMORE                                                  APPELLANT



                APPEAL FROM LAUREL CIRCUIT COURT
v.            HONORABLE MICHAEL O. CAPERTON, JUDGE
                      ACTION NO. 12-CR-00126



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; MAZE AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Danny R. Sizemore appeals from the Laurel Circuit

Court’s October 21, 2019 order denying his Kentucky Rules of Criminal Procedure

(RCr) 11.42 motion to vacate the October 23, 2013 judgment based upon

ineffective assistance of counsel after an evidentiary hearing. Upon review, we

affirm.
             On May 18, 2012, a Laurel Circuit grand jury indicted Sizemore for

offenses relating to his alleged sexual contact with C.T., a person less than fourteen

years of age, between January 2010 and January 2012. The charged offenses

included: (1) rape in the first degree; (2) sexual abuse in the first degree; (3) rape

in the second degree; and (4) sodomy in the second degree. Sizemore’s charges

were ultimately scheduled for a jury trial on August 7, 2013.

             However, on August 1, 2013, during his final pretrial hearing,

Sizemore moved to enter a guilty plea. His plea agreement specified that Sizemore

would plead guilty to one count of rape in the second degree, for which he would

serve seven years’ imprisonment; one count of sodomy in the second degree, for

which he would serve a consecutive sentence of five years’ imprisonment; and in

exchange, the Commonwealth would dismiss his remaining charges. Sizemore’s

plea agreement with the Commonwealth stipulated the facts of the case as follows:

             On or about January 2012, in Laurel County, Kentucky,
             [Sizemore], acting alone or in concert with others,
             committed the offenses of Rape in the Second Degree
             and Sodomy in the Second Degree.

             At the pretrial hearing, the circuit court initially assessed the

voluntariness of Sizemore’s guilty plea through a colloquy consistent with Boykin

v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969). During his

colloquy, Sizemore provided affirmative responses when asked, in substance, the

following questions:

                                          -2-
            Has your attorney explained to you the nature of the
            charges against you, the penalties they carry, and any
            possible defenses to the charges?

            Have you had all the time you need to talk privately with
            your attorney?

            Are you satisfied with the service he provided?

            Do you understand that you have the rights to a jury trial,
            representation, and to confront witnesses of the
            Commonwealth, and that you give up these rights by
            entering a guilty plea?

            Sizemore also provided negative responses when asked, in substance,

the following questions:

            Have you ever suffered from any mental illness or defect
            in the past that affected your ability to think and to
            reason?

            Do you suffer from any such mental illness or defect at
            this time?

            Is there anything that you wanted your attorney to do in
            your defense that your attorney has not done?

            Do you now have any question of the court or your
            attorney concerning your motion to enter a guilty plea?

            Based upon Sizemore’s answers, what it observed of his demeanor,

and the consistent assurances of Sizemore’s counsel, the circuit court determined

Sizemore’s guilty plea was knowing, intelligent, and voluntary, and the circuit

court accepted it. However, final sentencing was postponed until October 18,




                                        -3-
2013, pending a presentence investigation (PSI) which, considering the nature of

his crimes, entailed a sexual offender evaluation.

             On October 18, 2013, Sizemore appeared for final sentencing. By that

time, he had been evaluated and a PSI report had been furnished to the circuit court

pursuant to Kentucky Revised Statutes (KRS) 532.050. Prior to sentencing,

however, Sizemore’s counsel and the prosecutor conferred with the trial judge at

the bench regarding an issue that had arisen over the course of Sizemore’s PSI

evaluation. Apparently, the PSI report (which is not of record) reflected that

Sizemore had indicated to the evaluating probation officer that he was not guilty of

the charges to which he had pled guilty. Sizemore’s counsel represented that he

had not received the PSI report until 5 p.m. on October 17, 2013, and “I went to the

jail this morning to talk to [Sizemore], show him what he did, and he said, ‘well, I

didn’t know I did that.’” Sizemore’s counsel explained that his client’s denial of

guilt to the evaluating probation officer was born of confusion or panic; and,

fearing that Sizemore’s denial would negatively impact the risk assessment aspect

of the PSI, he asked the circuit court to enter an order requiring the Department of

Corrections to reevaluate Sizemore to permit Sizemore to admit guilt. Thereafter,

the circuit court, prosecution, and Sizemore’s counsel debated whether such an

order could be binding upon the Department of Corrections, and whether requiring

a second PSI would have any practical impact upon Sizemore’s prospects of


                                         -4-
parole. Nevertheless, the circuit court agreed to enter an order directing the

Department of Corrections, Sex Offender Risk Assessment Unit, to reevaluate

Sizemore “as soon as possible.” It entered a written order to that effect on October

30, 2013.

             Proceeding with final sentencing, the circuit court asked Sizemore and

his counsel if there was any reason why Sizemore’s sentence should not be

pronounced, and if Sizemore wished to make any additional statement in his

defense or in mitigation. Sizemore, for his part, said nothing. Sizemore’s counsel

responded that the PSI report should be amended to reflect that Sizemore’s

education level had progressed to “two years of college” (as opposed to what the

report had apparently and erroneously represented was a “10th grade education”);

and he requested probation for his client, which was denied. The circuit court,

finding no reason why Sizemore’s sentence should not be pronounced, then

sentenced Sizemore consistently with his plea agreement to a total of twelve years’

imprisonment.

             On October 11, 2016, Sizemore moved to set aside the circuit court’s

judgment and sentence of imprisonment pursuant to RCr 11.42, asserting the

evidence would have demonstrated he was not guilty, and that his guilty plea had

been the product of his counsel’s deficient representation.




                                         -5-
                As somewhat illustrated below, Sizemore’s RCr 11.42 arguments

have varied over time depending upon the state of the proceedings, and many of

his arguments have been effectively waived, abandoned, or improperly raised for

the first time in this appeal. For purposes of fleshing out his appellate arguments,

it is necessary to discuss the full array of his arguments in depth, along with how

they have progressed. Sizemore first elaborated upon his counsel’s alleged acts of

deficient representation in an extensive memorandum accompanying his RCr 11.42

motion. There, he argued in relevant part:

                Trial counsel failed to interview witnesses of the
                Commonwealth’s, especially the investigating officer,
                Stacy T. Anderkin. If he had, trial counsel would have
                learned that Anderkin never recorded the so called
                interview with the movant. It was clearly hearsay on the
                investigator’s part, for the movant never confessed, never
                signed a confession, or never signed a waiver of any
                type, (Miranda[1] Rights or Waiver of Attorney)[.]
                Anderkin stated that the movant signed a waiver in her
                statement and said it was attached but when movant
                received his trial counsel’s file and the certified court
                records, there was no waiver form of any type. Movant
                has maintained that he has never signed any waiver of
                any type. This should have been aggressively attacked
                by trial counsel for if an investigator fails to record an
                interview, or have a signed statement or confession, it
                would be very hard to be clear of all the facts and issues
                that were discussed and said during the interview.
                Failure to file a Motion to Suppress and attack this
                improper interview was well below what is required of a
                competent attorney.


1
    Miranda v. Arizona, 384 U.S. 436, 86 S.Ct 436, 86 L.Ed.2d 694 (1966).

                                               -6-
...

Trial counsel failed to follow up on the fact that the
alleged victim has accused Two (2) other men of the
same crime that the movant was accused of.

...

[T]rial counsel relied on the family of the movant to
gather information and chose to sit by and wait on what
the Prosecutor was going to do. Any time that the
movant would request for something to be done, counsel
would tell the movant we just need to wait and see what
the Commonwealth will do.

...

Movant requested and received the trial counsel’s file to
his case, and there was no notes that an actual
investigation was ever done. There was no record of an
investigator being hired to assist the defense with the
investigation of the movant’s case. No interviews of the
Commonwealth’s witnesses or the alleged victim, nor
any depositions taken. No Subpoenas were ever done for
Medical Records, or for any other testing, or
examinations done.

...

The Movant asserts that trial counsel never advised the
movant of any potential affirmative defense. That trial
counsel never discussed any trial strategy with the
movant.

...

Movant asserts that because of the continued oppression
of his trial counsel, and the loss of his sister and
daughter, and knowing that the trial counsel had done
nothing and was not going to do anything to defend him;

                            -7-
movant asserts that he had no choice that to take the plea
deal to avoid a lengthy prison sentence because trial
counsel was doing nothing but waiting to see what the
Commonwealth Attorney was going to do.

...

Trial counsel rendered Ineffective Assistance of Counsel
when he told a witness, Missy Jones, for the movant, that
she needed to keep her mouth shut or she would go to jail
as well. Missy Jones came to the trial counsel’s office on
her own to discuss what she knew. Jones would have
given testimony that the allegations against the movant
was not true and if given the chance to testify Jones
would have further testified that the alleged victim was
sexually active and these allegations were made up and
had no merit.

...

Due to the failure of trial counsel to obtain all of the
movant’s medical records; within these medical records
was medical proof that the movant has Hepatitis C and
has had it for years. And if trial counsel would have
requested a blood test from the alleged victim; this would
have shown that the alleged victim did not have Hepatitis
C and would have been used to impeach the alleged
victim because, Hepatitis C is a highly transmitted
disease that can be contracted from injection of drugs,
blood transfer, and or sexual intercourse. The medical
records would have further shown that Hepatitis C has no
symptoms and is detectable only by a blood test.

...

Movant asserts that he was denied Effective Assistance
of Counsel when his trial attorney never discussed the
effects of him signing a plea deal. He never informed the
movant of his rights he would waive when he signed for
a plea deal; such as the right to trial by jury, the right to

                             -8-
             confront his accusers, the right to have witnesses for his
             defense, the right to appeal, or the right to remain silent.
             Counsel was fully aware that the movant’s daughter had
             passed away suddenly in 2012 and his sister had passed
             away as well in 2013. This was an emotional period of
             the movant’s life and he was not in his clear mind and
             was not able to clearly assist in his defense and when his
             Trial counsel failed to defend him against these
             allegations, prepare or advance a defense, and when his
             trial counsel consistently pressured the movant into
             taking a plea deal, he gave up and accepted it reluctantly,
             but he maintained his innocence then and still does as of
             today.

             ...

             [I]f trial counsel would have investigated the case at
             hand, he would have discovered that the alleged victim
             said that the movant had a very hairy chest; if the trial
             counsel had done any investigation into the facts of this
             case, he would have learned that the movant has very
             little hair in the above mentioned area and is unable to
             grow hair in the above mentioned area.

             ...

             [T]he cumulative effect of trial counsel’s errors
             substantially prejudiced the movant.

             The circuit court ultimately granted Sizemore’s request for an

evidentiary hearing on his motion, placing no limit upon the scope of the hearing.

It granted Sizemore’s request for appointed counsel. It also granted appointed

counsel’s requests to continue the hearing on Sizemore’s motion to August 8,

2019, to provide a full opportunity to review and investigate the substance of the

motion.

                                         -9-
             At the onset of the August 8, 2019 hearing, the Commonwealth

informed the circuit court it anticipated Sizemore would be providing testimony,

and that Sizemore’s former counsel would also provide testimony if necessary.

However, Sizemore’s counsel explained to the circuit court that “[w]e just would

like to take a little bit of testimony from Mr. Sizemore. I think that would

conclude it for today, any proof we’d be offering.”

             Thereafter, in line with his counsel’s statement, the only evidence

Sizemore adduced at the evidentiary hearing was his own self-serving testimony.

Sizemore failed to offer any testimony or argument regarding: (1) his counsel’s

failure to secure a blood test from his alleged victim for purposes of determining

whether she had contracted Hepatitis C; (2) his counsel’s directive to Missy Jones

to “keep her mouth shut”; or (3) the impeachment evidence that in his view his

former counsel should have discovered about C.T. – other than to say that his

former counsel told him that “mak[ing] the child look promiscuous” “would make

the child look bad and make me look bad.” He testified “the first thing” his

counsel “should have done was suppress evidence on [Detective (Det.)] Anderkin,”

but offered no further elaboration. Speaking in generalities, he also testified that

his attorney had failed to adequately investigate, research, and prosecute his case.




                                         -10-
            Apart from that, much of Sizemore’s testimony was directed toward

issues he had never discussed in his RCr 11.42 motion. His counsel summarized

and highlighted those issues in a closing argument following the hearing:

            Your honor, this 11.42 motion was brought by Mr.
            Sizemore because, um, primarily because he felt like he
            was not, uh, he was forced into taking this 11.42, I’m
            sorry, this plea deal. And we say that because, primarily
            because of the discussion on the percentages on the
            parole eligibility. Mr. Sizemore did say, although there
            was a little confusion, although he did that the parole
            eligibility was a factor in him taking it. Had he known he
            had to serve 85% of twelve years, he wouldn’t’ve taken
            it, and would’ve taken his chances in defending himself.
            However, um, because of the different factors that he was
            facing while in prison awaiting trial, um, he testified
            specifically to not getting the right medication, which to
            me is the biggest one. But also that he had to be
            subjected to being, um, he had to be subjected to
            knowing that his family was dying and not being able to
            be there, and that he would have to be labeled as a sex
            offender, um, if convicted or found guilty. Now, I say
            that because, as Mr. Sizemore testified, you know, being
            labeled as a sex offender, uh, especially for a life
            sentence, but even for twelve years alone, um, even
            worse in county jail where there are less, less restrictions
            than, um, you know in a prison, uh, between the inmates
            and themselves, you know, he is subjected to a lot of
            anguish. Mr. Sizemore said that, you know, people refer
            to him as “cho-mo,” that others were making him, uh,
            potentially making him doing things that he had been told
            by others while in prison that it gets even worse, um, as a
            sex offender. And so, the big thing for Mr. Sizemore was
            that during his time, sixteen months with, which is a
            pretty extensive period of time to send, serve in jail
            waiting for trial, during that time he was subjected to all
            these things. And aside from being on depression
            medication that he was not receiving, um, you know, I

                                       -11-
             would’ve, I would say that I would’ve taken a plea deal
             as well to get that over with. And that’s what he’s
             standing here today saying, is that he really just wanted
             to get this over with, and that he was told, and was under
             the impression that he would only have to serve about 32
             months, and that while he knew it wasn’t guaranteed, that
             the fact that he was only about to be 32 months was,
             alright, okay, you know, can get through that quickly and
             can be done. It’s not necessarily about, um, not serving a
             life sentence without, with the possibility of parole, but
             it’s about the fact that he felt, in maintaining his
             innocence throughout with his communications with his
             attorney, but felt like the process was taking too long and
             the best way to go about that was to plead guilty.

(Emphasis added.)

             In other words, Sizemore had argued in his motion that his decision to

plead guilty had been affected by the duration of his pretrial incarceration and the

deaths of his sister and daughter; but at the hearing, he also argued, for the first

time, that his decision had also been induced by: (1) lack of medication for

depression during his incarceration; (2) the threat of abuse from other prisoners

due to the nature of his offenses; and (3) incorrect advice from his counsel

regarding his parole eligibility.

             Following the hearing, the circuit court entered a dispositive order

resolving Sizemore’s motion. There, it first addressed whether Sizemore had

demonstrated that, but for the incorrect advice of his former counsel regarding his

parole eligibility, he would not have pled guilty. The circuit court determined

Sizemore had failed to do so, specifically noting that Sizemore had conceded

                                          -12-
during the hearing: “I wasn’t depending on making parole in the first place.

That’s just something [my former counsel] said to me and he told my family.”

             Second, it addressed whether Sizemore had demonstrated his former

counsel had provided him ineffective assistance by not moving to suppress

whatever statements he had made during his interview with Det. Anderkin. The

circuit court determined Sizemore had failed to do so, pointing out that Sizemore

never claimed his former counsel had refused or never planned to file a motion to

suppress. Sizemore had merely claimed his former counsel had not, prior to his

guilty plea, filed a motion to suppress or attack any statements of Det. Anderkin,

which was not enough.

             Third, it addressed whether Sizemore had presented any other specific

instance of action or inaction from his former counsel that was outside the

acceptable range of a competent attorney. It found Sizemore had not done so.

             Lastly, it addressed whether Sizemore had adduced sufficient

evidence demonstrating his guilty plea was rendered involuntary due to pressure

from his counsel, mental stress arising from the deaths of his sister and daughter,

or his fear of serving a life sentence (as opposed to merely twelve years’

imprisonment) labeled as a child molester. In this vein, the circuit court considered

Sizemore’s hearing testimony favoring that proposition, and it deemed his hearing

testimony insufficient when weighed against what Sizemore had represented in


                                        -13-
2013 during his Boykin colloquy. Having addressed these four points, and having

found them lacking in merit, the circuit court denied Sizemore’s motion.

             On appeal, Sizemore spends much of his brief stating the law relative

to RCr 11.42 motions. However, he does not address the circuit court’s

determinations that he: (1) failed to demonstrate that, but for the incorrect advice

of his former counsel regarding his parole eligibility, he would not have pled

guilty; and (2) failed to demonstrate his former counsel provided him ineffective

assistance by not moving to suppress whatever statements he had made during his

interview with Det. Anderkin. Accordingly, Sizemore has abandoned those issues

and they will not be reviewed. “Normally, assignments of error not argued in an

appellant’s brief are waived.” Commonwealth v. Bivins, 740 S.W.2d 954, 956 (Ky.

1987). “An appellant’s failure to discuss particular errors in his brief is the same

as if no brief at all had been filed on those issues.” Milby v. Mears, 580 S.W.2d

724, 727 (Ky.App. 1979).

             Sizemore argues that while he was incarcerated prior to his guilty

plea, he was “[n]ot provided medical attention for pain or depression medication he

been on for years,” and his former counsel was ineffective by failing to “discover[]

the inconsistences [sic] within the same interview of [C.T.]” and failing to “motion

Court for a blood test[.]” Sizemore adduced no argument or evidence during his

hearing relative to his former counsel’s failure to try to discover impeachment


                                         -14-
evidence about C.T., instead again referencing strategic reasons his counsel

provided as to why it would not be appropriate to pursue a defense that C.T. had

other attackers. We note that the rape shield law may have prevented much of the

evidence Sizemore was hoping his counsel to be able to put on from being

introduced at any trial, the fact that C.T. may have had multiple attackers would

not exclude him from being one of them, and that even assuming a blood test

would show that Sizemore has Hepatitis C and C.T. does not, this would not

exclude him as a perpetrator. The failure to call his trial counsel to testify

seriously undermined these claims and Sizemore was not able to show any

prejudice from these claimed failures to investigate.

             Additionally, absent the introduction of evidence to support

allegations made in an RCr 11.42 hearing, these issues are properly deemed to

have been waived. King v. Commonwealth, 408 S.W.2d 204, 205 (Ky. 1966).

Moreover, because the circuit court made no findings relative to any of these

issues, and because Sizemore filed no post-judgment motion requesting findings on

these issues, they cannot serve as bases for reversing or remanding. See RCr

11.42(6).

             Sizemore also asserts:

             In Appellant [sic] presentencing report Appellant
             continue [sic] to maintain his innocence even though he
             was entering into a plea agreement with the Court. The
             Court ordered Appellant to be re-evaluated by the

                                         -15-
             Department of Corrections to allow Mr. Sizemore to state
             he had done the crime he now pleads guilty to, as
             instructed by his counsel. To date, the order has never
             been followed and appellant has continued to maintain
             his innocence.

             To be clear, nothing of record indicates Sizemore was ever,

consistently with the circuit court’s October 30, 2013 order, reevaluated by the

Department of Corrections for purposes of his PSI. To the extent Sizemore

addresses this subject in his brief, he seems not to take issue with that fact at all,

and rather appears to view it as evidence that he has consistently maintained his

innocence throughout these proceedings. Assuming this detail is relevant,

however, Sizemore ignores that he nevertheless pled guilty. Sizemore also ignores

that, when given an opportunity during final sentencing (e.g., after his PSI

evaluation) to provide any reason why his sentence should not be pronounced, or if

he wished to make any additional statement in his defense or in mitigation, he said

nothing.

             Additionally, Sizemore asserts that “Mr. Sizemore [sic] education

assessments on February 17, 2014, Language Skills are that of Beginning Basic

Education[,]” and “[a]t best, we can only surmise or use guesswork if Mr.

Sizemore understood his plea that he was force [sic] to take by Counsel.” To start,

this argument is undercut by what Sizemore’s former counsel represented during

final sentencing, i.e., that Sizemore’s education progressed to the point of two


                                          -16-
years of college. That aside, this argument was never presented below, and this

Court “is without authority to review issues not raised in or decided by the trial

court.” Regional Jail Auth. v. Tackett, 770 S.W.2d 225, 228 (Ky. 1989) (citations

omitted).

             The remainder of Sizemore’s appellate arguments consist of general

contentions, without citation to the record, that his guilty plea was induced by his

former counsel’s pressure to accept the Commonwealth’s agreement; his former

counsel’s failure to adequately investigate, research, and prosecute his case; and

his specific contention that his guilty plea was likewise induced by the mental

anguish he suffered due to the deaths of his sister and daughter, and his prolonged

pretrial incarceration.

             In cases involving a guilty plea, the United States Supreme Court has

stated that the traditional test is “whether the plea represents a voluntary and

intelligent choice among the alternative courses of action open to the defendant.”

Hill v. Lockhart, 474 U.S. 52, 56, 106 S.Ct. 366, 369, 88 L.Ed.2d 203 (1985)

(quoting North Carolina v. Alford, 400 U.S. 25, 31, 91 S.Ct. 160, 164, 27 L.Ed.2d

162 (1970)). Consequently, a defendant must show that “there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and

would have insisted on going to trial.” Id. at 59, 106 S.Ct. at 370. See also Taylor

v. Commonwealth, 724 S.W.2d 223 (Ky.App. 1986). When an evidentiary hearing


                                         -17-
is held in an RCr 11.42 proceeding, RCr 11.42(6) requires the circuit court to make

findings on the material issues of fact, which we review under a clearly erroneous

standard. Kentucky Rules of Civil Procedure (CR) 52.01; Haight v.

Commonwealth, 41 S.W.3d 436, 442 (Ky. 2001), overruled on other grounds by

Leonard v. Commonwealth, 279 S.W.3d 151 (Ky. 2009).

            Here, the only evidence Sizemore adduced on these subjects during

the evidentiary hearing derived from his own general, self-serving testimony. This

testimony directly conflicted with, and was undermined by, the testimony he

provided during his August 1, 2013 Boykin colloquy. A defendant’s statements

and testimony during a plea colloquy play a role in determining, based upon the

record, whether his plea was knowing and voluntary. See Commonwealth v. Elza,

284 S.W.3d 118, 122 (Ky. 2009) (utilizing a defendant’s “statements and

demeanor” at the plea colloquy as evidence against allegations of coercion and

deficient performance). Such “[s]olemn declarations in open court carry a strong

presumption of verity.” Edmonds v. Commonwealth, 189 S.W.3d 558, 569 (Ky.

2006) (quoting Blackledge v. Allison, 431 U.S. 63, 74, 97 S.Ct. 1621, 1629, 52

L.Ed.2d 136 (Ky. 1977)). Accordingly, the circuit court did not clearly err in

assigning more weight to Sizemore’s Boykin colloquy statements, which

contradicted his self-serving and general hearing testimony that his former




                                        -18-
counsel’s representation was deficient, and that mental anguish induced him to

enter his guilty plea.

             Accordingly, we affirm the Laurel Circuit Court’s denial of

Sizemore’s RCr 11.42 motion.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Danny R. Sizemore, pro se                Daniel Cameron
 La Grange, Kentucky                      Attorney General of Kentucky

                                          Todd D. Ferguson
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                       -19-